DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-16, and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 13, generally, none of the prior art references of record, including, but not limited to: US_9826067_B2_Bosshart, US_9712439_B2_Bosshart, US_9923816_B2_Kim, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art US_9826067_B2_Bosshart discloses a packet processing block comprises an input for receiving data in a packet header vector, the vector comprising data representing information for a packet. The block further comprises a match unit comprising at least one match table and for performing match operations between packet header vector data and the at least one match table. The match table comprises a plurality of match entries, wherein each of the match entries comprises an action memory pointer information field of variable bit width. The block further comprises an action memory and circuitry, responsive to the match operations, for performing actions that comprise modifying the packet header vector data, the actions requiring information in the action memory, wherein the action memory is addressed by an action memory pointer comprising a plurality of bits having an action memory pointer bit width (US_9826067_B2_Bosshart, abstract, figures 2, 7, and column 1 line 48 – column 2 line 9).
Prior art US_9712439_B2_Bosshart discloses a switch comprises an input for receiving data in a packet header vector, the vector comprising data values representing information for a packet; circuitry for performing packet match operations in response to at least a portion of the packet header vector and data stored in a match table; circuitry for performing one or more actions in response to a match detected by the circuitry for performing packet match operations and according to information stored in an action table (US_9712439_B2_Bosshart figures 2, 7, column 2 line 50 – column 3 line 20).
Prior art Kim discloses a DSPU receives a packet header vector (PHV) from the incoming packet or from a previous data processing stage, and an instruction from instruction memory; then extract relevant packet variables from the PHY for various computations specified by the instruction, and retrieve State variable from state memory. The DSPU Performs a set of comparisons based on operands that are selected from stateful variables, received PHY, etc., and Perform a set of ALU computations based on operands retrieved stateful variables, received PHY, etc.; the DSPU use the result of the comparisons to predicate the result of the ALU computations, and produces an output for the stateful memory; then the DSPU Produces an action or an updated PHY for the next data processing stage (Kim figures 1, 7, 8, 13). 

The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “b) selecting, from a plurality of tables, a match table based at least in part on (i) packet type information or protocol information associated with the packet header vector, or (ii) a table selection key; c) producing a table result by performing packet match operations, wherein the table result is generated based at least in part on the packet header vector and data stored in the match table selected in (b);… e) performing, by the match processing unit, one or more actions according to the loaded set of instructions until completion of the instructions, wherein the one or more actions comprise modifying the header portion, updating a memory based data structure, and/or initiating an event…” as stated in independent claim 1 and similar limitations as stated in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471       

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471